Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Christopher A. Lien, certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) the Quarterly Report of Marin Software Incorporated on Form 10-Q for the fiscal quarter ended March 31, 2017 (the “Report”), fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Marin Software Incorporated for the periods presented therein. Date: May 9, 2017 /s/ Christopher A. Lien Christopher A. Lien Chief Executive Officer (Principal Executive Officer)
